DIMOCK, District Judge.
Relator, a deserter from a vessel of Chinese Merchants Steam Navigation Co., Ltd., objects to being placed on board a vessel for ostensible deportation to Formosa on the ground that he has no assurance that he will be permitted to land there. All that the Government offers as proof that he will be admitted is a letter from said China Merchants Steam Navigation Co., Ltd., on a letter headed “Chinese Government Procurement & Services Mission Division For China Merchants Steam Navigation Co., Ltd., Ministry of Communications, Republic of China, 149 Broadway, New York 6, N. Y.” The letter states that the company will have no difficulty in arranging traveling documents for the deportation of such deserters back to Formosa. The Government asks the court to rely on this statement. I cannot see the necessity for doing so. If the Government can obtain the proper travel documents through the Chinese Merchants Steam Navigation Co., Ltd., it will do no harm to defer relator’s deportation until they have been obtained. If the Government cannot so obtain the documents, the relator ought not to be pushed out of this country onto a ship which may be his prison for the rest of his life.
The writ will be sustained unless the Government, within 30 days from the date hereof, obtains and exhibits to the court and to relator’s counsel, official documents permitting the landing of relator in Formosa, or advises the court and relator’s counsel that it has made the inquiry of the Nationalist Chinese Government contemplated by section 1253 of 8 United States Code.